Citation Nr: 1001374	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In connection with his appeal, the Veteran testified at a 
hearing before a Decision Review Officer at the RO in October 
2007.  He also provided testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2008, and accepted such hearing in lieu of an in-person 
hearing before the Board.  See 38 C.F.R. § 20.700(e) (2009).  
A transcript of each hearing is associated with the claims 
files.

In February 2009 the Board granted reopening of the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability and remanded the reopened claim for further 
development.  It is now before the Board for further 
appellate action


REMAND

As noted above, in February 2009 the Board remanded the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.  The Board instructed in its remand 
that the Veteran be afforded a VA examination to determine 
the etiology of any diagnosed psychiatric disorder.  The 
examiner was specifically asked to provide the rationale for 
each opinion expressed.

Pursuant to the Board's instructions, the Veteran was 
afforded a VA examination in June 2009.  The examiner 
diagnosed the Veteran with dysthymic disorder, but determined 
that the Veteran's psychiatric disorder did not originate in 
service.  However, the Board has determined that this opinion 
is inadequate for the purpose of determining whether service 
connection for a psychiatric disability is warranted in the 
Veteran's case.  The examiner gave little basis for his 
decision outside of noting that the disability "was 
ongoing."  He did not explain how he arrived at this 
conclusion, or provide any medical rationale in support of 
his conclusion.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Also, the Board notes that in a statement dated in November 
2009, the Veteran's representative indicated that neither the 
representative nor the Veteran received the October 2009 
Supplemental Statement of the Case.  Accordingly, the RO or 
the AMC should ensure that the Veteran and his representative 
receive a copy of the October 2009 Supplemental Statement of 
the Case.

Accordingly, the case is REMANDED to the RO of the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should takes steps 
to ensure that the Veteran and his 
representative have received a copy of 
the October 2009 Supplemental Statement 
of the Case.

2.  Then, the claims folders should be 
returned to the June 2009 examiner.  The 
examiner should be requested to review 
the claims files and then provide an 
opinion as to whether there is a 50 
percent or better probability that any 
currently present diagnosed psychiatric 
disorder originated during service or is 
otherwise etiologically related to 
service.  The rationale for all opinions 
must also be expressed.

If the June 2009 examiner is unavailable, 
the claims folders should be forwarded to 
another physician with appropriate 
expertise, who should be requested to 
provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.

3.  The RO or the AMC should also 
undertake any other 
development it determines to be 
warranted.

4.  The RO or the AMC should then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


